              Case 1:18-cv-05491-JGK Document 82 Filed 09/04/19 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

 U.S. Securities and Exchange Commission          Civ. 1:18-cv-05491-JGK

             Plaintiff,                           Hon. John G. Koeltl

 v.                                               MOTION TO INTERVENE
 Santillo, et al,

      Defendants.
 ___________________________________/

         Pursuant to Fed. R. Civ. P. 24, and for the reasons stated in the accompanying

Memorandum of Law, Movant Doris Olsen hereby moves to intervene in this action

for the limited purposes of seeking (1) relief from the Court’s June 27, 2018

preliminary injunction order (which freezes Defendants’ assets); (2) relief from the

Court’s August 22, 2019 order modifying the preliminary injunction (so as to allow

the transfer of funds from accounts which are subject to Movant’s validly obtained

judgment lien); and (3) seeking turnover of Defendants’ assets in an amount

sufficient to satisfy Movant’s judgment. In accordance with Rule 24(c), a Complaint

for Injunctive Relief is attached as Exhibit A.

                                         Respectfully submitted,
                                         MIKA MEYERS PLC
                                         Counsel for Movant
Dated: September 4, 2019                        By: /s/Daniel J. Broxup
                                                      Daniel J. Broxup (P72868)
                                                      900 Monroe Avenue, NW
                                                      Grand Rapids, MI 49503
                                                      (616) 632-8000
                                                      dbroxup@mikameyers.com
02629519 3
